Citation Nr: 0312738	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-23 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for postoperative residuals 
of excision of a right chest growth.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from March 1956 to February 
1958.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 RO rating decision which 
denied service connection for postoperative residuals of 
excision of a right chest growth.  (While the growth at times 
has been referred to a cyst, service and post-service medical 
records descibe it as gynecomastia, and the Board will simply 
refer to it as a growth.)  In October 2001, the Board 
remanded this appeal to the RO for further development.  


FINDINGS OF FACT

The veteran currently has postoperative residuals of excision 
of a right chest growth, including a scar, and such began 
during his active service.  


CONCLUSION OF LAW

Postoperative residuals of excision of a right chest growth, 
including a scar, were incurred in active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 1956 
to February 1958.  No pertinent defect was noted on the 
service enlistment examination.  His service medical records 
indicate that he was seen in September 1957 for a solid mass 
of the right breast of three weeks duration.  A September 
1957 hospital narrative summary noted that the veteran was 
admitted for a small mass in the right breast.  It was 
reported that the mass was of several months duration and 
that it had been gradually enlarging.  The report indicated 
that the mass was excised under local anesthesia.  The 
diagnosis was gynecomastia, right breast, treated, improved.  
On a medical history form at the time of a January 1958 pre-
separation examination, the veteran checked that he had 
boils.  He reported that he underwent an operation for 
removal of a boil in his right breast.  The January 1958 
objective pre-separation examination report included a 
notation that the veteran's skin was normal.  

An August 1959 examination, subsequent to the veteran's 
active duty, included a notation that he had a cyst removed 
from the right breast one and one half years earlier.  

The veteran underwent a VA gastrointestinal examination in 
December 1958.  It was noted that he was hospitalized for a 
right gynecomastia in September 1957 which was removed.  The 
veteran also underwent a VA general medical examination in 
January 1959.  The examiner noted that the veteran's skin was 
normal.  

The veteran underwent a VA endocrine examination in April 
2002.  It was noted that he had a unilateral gynecomastia 
which was corrected by surgery in 1957 while he was in the 
service.  The veteran reported that he had not suffered any 
more problems related to such condition.  The examiner noted 
that a diagnosis of gynecomastia was established by excision 
biopsy in 1957 and that the pathologic report showed normal 
mammary tissue with no malignancy.  The examiner reported 
that examination of the veteran's chest showed minimal 
scarring around the nipple of the "left" mammary gland.  
The examiner stated that there was no palpable mammary gland 
tissue as such on that side.  The final diagnosis was status 
post mastectomy, right side, in September 1957, no 
recurrence.  

The veteran also underwent a VA dermatological examination in 
April 2002.  It was noted that the claims folder was 
reviewed.  The examiner commented that the veteran had 
surgery in September 1957 due to gynecomastia of the right 
breast.  The veteran reported that he had moderate discomfort 
in the right chest area.  The examiner described a scar in 
the area of the veteran's right nipple.  The diagnosis was 
status post surgery to the right breast due to gynecomastia, 
with healed residual right nipple scar.  The examiner 
commented that there was a residual scar from the surgery to 
the veteran's right breast due to gynecomastia in service in 
September 1957.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, the Board's remand, and the supplemental statement 
of the case, the veteran has been informed of the evidence 
necessary to substantiate his claim for service connection.  
Identified relevant medical records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  

The veteran's service medical records show that in September 
1957 he had an excision of a right breast mass which recently 
had appeared, and the diagnosis was gynecomastia.  He was 
released from active duty in February 1958, and some post-
service medical records note a history of the service 
excision of a growth of the right chest.  The VA examinations 
in April 2002 note no recurrence of right chest gynecomastia, 
although there was a residual scar of the right chest due to 
the service excision of the growth.

There is no indication that the right chest growth was 
present before service, and it is not shown that it was a 
congenital or developmental defect.  The right chest growth 
began in service and was subject to surgery during service, 
and there continues to be residuals (at least a scar of the 
right chest).  The Board finds that the veteran currently has 
postoperative residuals of excision of a right chest growth, 
including a scar, and that such began during his active 
service.  The condition was incurred in service, and service 
connection is warranted.  The benefit-of-the-doubt rule has 
been applied in making this decision.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for postoperative residuals of excision of 
a right chest growth, including a scar, is granted.


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

